Exhibit 10.14
CONFORMED COPY
 
 
PURCHASE AND SALE AGREEMENT
Dated as of November 30, 2001
As Amended by AMENDMENT NO. 2
Dated as of September 5, 2006
between
UGI ENERGY SERVICES, INC.
and
ENERGY SERVICES FUNDING CORPORATION
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1 Agreement To Purchase and Sell
    2  
SECTION 1.2 Timing of Purchases
    3  
SECTION 1.3 Consideration for Purchases
    3  
SECTION 1.4 Purchase and Sale Termination Date
    3  
SECTION 1.5 Intention of the Parties
    3  
 
        ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1 Purchase Report
    4  
SECTION 2.2 Calculation of Purchase Price
    4  
 
        ARTICLE III
PAYMENT OF PURCHASE PRICE
SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment
    4  
SECTION 3.2 Subsequent Purchase Price Payments
    5  
SECTION 3.3 Settlement as to Specific Receivables and Dilution
    5  
SECTION 3.4 Reconveyance of Receivables
    6  
 
        ARTICLE IV
CONDITIONS OF PURCHASES
SECTION 4.1 Conditions Precedent to Initial Purchase
    6  
SECTION 4.2 Certification as to Representations and Warranties
    8  
SECTION 4.3 Additional Originators
    8  
 
        ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATOR
SECTION 5.1 Organization and Valid Subsistence
    9  
SECTION 5.2 Due Qualification
    9  
SECTION 5.3 Power and Authority; Due Authorization
    9  
SECTION 5.4 Valid Sale; Binding Obligations
    9  
SECTION 5.5 No Violation
    9  
SECTION 5.6 Proceedings
    10  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
SECTION 5.7 Bulk Sales Acts
    10  
SECTION 5.8 Government Approvals
    10  
SECTION 5.9 Financial Condition
    10  
SECTION 5.10 Licenses, Contingent Liabilities, and Labor Controversies
    10  
SECTION 5.11 Margin Regulations
    11  
SECTION 5.12 Quality of Title
    11  
SECTION 5.13 Accuracy of Information
    11  
SECTION 5.14 Offices
    11  
SECTION 5.15 Trade Names
    11  
SECTION 5.16 Taxes
    12  
SECTION 5.17 Compliance with Applicable Laws
    12  
SECTION 5.18 Reliance on Separate Legal Identity
    12  
SECTION 5.19 Investment Company
    12  
SECTION 5.20 Valid Contracts
    12  
 
        ARTICLE VI
COVENANTS OF THE ORIGINATOR
SECTION 6.1 Affirmative Covenants
    12  
SECTION 6.2 Reporting Requirements
    14  
SECTION 6.3 Negative Covenants
    15  
SECTION 6.4 Substantive Consolidation
    16  
 
        ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
SECTION 7.1 Rights of the Company
    17  
SECTION 7.2 Responsibilities of the Originator
    17  
SECTION 7.3 Further Action Evidencing Purchases
    18  
SECTION 7.4 Application of Collections
    19  
 
        ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1 Purchase and Sale Termination Events
    19  
SECTION 8.2 Remedies
    19  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
        ARTICLE IX
INDEMNIFICATION
SECTION 9.1 Indemnities by the Originator
    20  
 
        ARTICLE X
MISCELLANEOUS
SECTION 10.1 Amendments, etc
    21  
SECTION 10.2 Notices, etc
    22  
SECTION 10.3 No Waiver; Cumulative Remedies
    22  
SECTION 10.4 Binding Effect; Assignability
    22  
SECTION 10.5 Governing Law
    22  
SECTION 10.6 Costs, Expenses and Taxes
    22  
SECTION 10.7 SUBMISSION TO JURISDICTION
    23  
SECTION 10.8 WAIVER OF JURY TRIAL
    23  
SECTION 10.9 Captions and Cross References; Incorporation by Reference
    23  
SECTION 10.10 Execution in Counterparts
    24  
SECTION 10.11 Acknowledgment and Agreement
    24  
SECTION 10.12 No Proceeding
    24  
SECTION 10.13 Limited Recourse
    24  
 
        SCHEDULES

Schedule 5.6 Proceedings
       
Schedule 5.14A Chief Executive Office of the Originator
       
Schedule 5.14B Location of Books and Records of the Originator
       
Schedule 5.15 Trade Names
       
 
        EXHIBITS

Exhibit A Form of Purchase Report
       
Exhibit B Form of Subordinated Company Note
       
Exhibit C Form of Originator Assignment Certificate
       
Exhibit D Form of Joinder Agreement
       

 

 -iii- 



--------------------------------------------------------------------------------



 



THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of November 30,
2001, as amended by Amendment No. 1, dated as of August 29, 2003, is entered
into between UGI ENERGY SERVICES, INC. (the “Originator”), a Pennsylvania
corporation, and ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation
(the “Company”).
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used in this Agreement are
defined in Exhibit I to the Receivables Purchase Agreement of even date herewith
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”) among the Company, as the Seller;
UGI Energy Services, Inc. (individually, “UGI”), as the initial Servicer; Market
Street Funding Corporation; and PNC Bank, National Association, as the
Administrator. All references herein to months are to calendar months unless
otherwise expressly indicated.
BACKGROUND:
1. The Company is a special purpose corporation, the issued and outstanding
shares of which are owned by the Originator;
2. The Originator generates Receivables in the ordinary course of its business;
3. The Originator, in order to finance its business, wishes to sell or
contribute, as the case may be, Receivables to the Company, and the Company is
willing to purchase or accept Receivables, as the case may be, from the
Originator, on the terms and subject to the conditions set forth herein; and
4. The Originator and the Company intend this transaction to be an absolute and
irrevocable true sale and conveyance of Receivables by the Originator to the
Company, providing the Company with the full benefits of ownership of the
Receivables, and the Originator and the Company do not intend the transactions
hereunder to be characterized as a loan from the Company to the Originator.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, the Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
the Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date, all of the Originator’s right, title and
interest in and to:
(a) each Receivable of the Originator that existed and was owing to the
Originator at the closing of the Originator’s business on December 3, 2001 (the
“Cut-off Date”) other than Receivables contributed pursuant to Section 3.1 (the
“Contributed Receivables”);
(b) each Receivable generated by the Originator from and including the Cut-off
Date to and including the Purchase and Sale Termination Date (other than any
Receivable later contributed pursuant to the second sentence of Section 3.1(a));
(c) all rights to, but not the obligations of the Originator under, all Related
Security;
(d) all monies due or to become due to the Originator with respect to any of the
foregoing;
(e) all books and records of the Originator related to any of the foregoing, and
all rights, remedies, powers, privileges, title and interest of the Originator
in each lock-box and related lock-box address and account to which Collections
are sent, all amounts on deposit therein, all certificates and instruments, if
any, from time to time evidencing such accounts and amounts on deposit therein,
and all related agreements between the Originator and each Lock-Box Bank; and
(f) all collections and other proceeds and products of any of the foregoing (as
defined in the applicable UCC) that are or were received by the Originator on or
after the Cut-off Date, including, without limitation, all funds which either
are received by the Originator, the Company or the Servicer from or on behalf of
the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
Receivables, or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that the Originator or the Servicer
applies in the ordinary course of its business to amounts owed in respect of any
Receivable, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of Receivables or any
other parties directly or indirectly liable for payment of such Receivables).
All purchases and contributions hereunder are absolute and irrevocable and shall
be made without recourse except as expressly provided in Sections 3.3, 3.4 and
9.1, but shall be made pursuant to, and in reliance upon, the representations,
warranties and covenants of the Originator set forth in this Agreement and each
other Transaction Document. No obligation or liability to any Obligor on any
Receivable is intended to be, or shall be, assumed by the Company hereunder, and
any such assumption is expressly disclaimed. The Company’s foregoing commitment
to purchase Receivables and the proceeds and rights described in clauses (c)
through (f) (collectively, the “Related Rights”) is herein called the “Purchase
Facility.”
In connection with the transfer of ownership or the grant of the security
interest in the Receivables and Related Rights, by signing this Agreement in the
space provided, the Originator hereby authorizes the filing of all applicable
UCC financing statements in all necessary jurisdictions.

 

2



--------------------------------------------------------------------------------



 



SECTION 1.2 Timing of Purchases.
(a) Closing Date Purchases. The Originator’s entire right, title and interest
in, to and under (i) each Receivable that existed and was owing to the
Originator at the Cut-off Date (other than Contributed Receivables), (ii) all
Receivables created by the Originator from and including the Cut-off Date, to
and including the Closing Date (other than Contributed Receivables), and
(iii) all Related Rights with respect thereto automatically shall be deemed to
have been sold by the Originator to the Company on the Closing Date.
(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by the
Originator shall be, and shall be deemed to have been, sold by the Originator to
the Company immediately (and without further action) upon the creation of such
Receivable.
SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originator in accordance with Article III and to reflect
all contributions in accordance with Section 3.1.
SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Facility Termination
Date.
SECTION 1.5 Intention of the Parties. It is the express intent of the parties
hereto that the transfers of the Receivables, Contributed Receivables and
Related Rights by the Originator to the Company, as contemplated by this
Agreement, be treated as true, final, absolute and irrevocable sales or
contributions, as applicable (without recourse except as expressly provided in
Sections 3.3, 3.4 and 9.1), of all of the Originator’s legal and equitable
right, title and interest in, to and under the Receivables or the Contributed
Receivables, as applicable, and Related Rights. If, however, notwithstanding the
intent of the parties, such transactions are deemed to be loans, the Originator
hereby grants to the Company a first priority security interest in all of the
Originator’s right, title and interest in and to: (i) the Receivables,
Contributed Receivables and the Related Rights now existing and hereafter
created by the Originator, (ii) all monies due or to become due and all amounts
received with respect thereto, (iii) all books and records of the Originator
related to any of the foregoing, and all rights, remedies, powers, privileges,
title and interest of the Originator in each lock-box and related lock-box
address and account to which Collections are sent, all amounts on deposit
therein, all certificates and instruments, if any, from time to time evidencing
such accounts and amounts on deposit therein, and all related agreements between
the Originator and each Lock-Box Bank, and (iv) all proceeds and products of any
of the foregoing to secure all of the Originator’s obligations hereunder.

 

3



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1 Purchase Report. On the Closing Date and on each Settlement Date,
the Servicer shall deliver to the Company and the Originator a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:
(a) Receivables purchased by the Company from the Originator on the Closing Date
(in the case of the Purchase Report to be delivered on the Closing Date);
(b) Receivables purchased by the Company from the Originator during the period
commencing on, and including, the Settlement Date immediately preceding such
Settlement Date to (but not including) such Settlement Date (in the case of each
subsequent Purchase Report); and
(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.3 (a) and (b).
SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
the Originator (or in the case of Contributed Receivables, the amount to be
recognized as a capital contribution) for the Receivables that are hereunder
purchased from or contributed by, as the case may be, the Originator shall be
determined in accordance with the following formula:

         
PP
  =   OB x FMVD
 
       
where:
       
 
       
PP
  =   Purchase Price for each Receivable as calculated on the relevant Payment
Date.
 
       
OB
  =   The Outstanding Balance of such Receivable on the relevant Payment Date.
 
       
FMVD
  =   Fair Market Value Discount, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) a fraction, the numerator of which is 6% and the
denominator of which is 12.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originator is open for business.
“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its reasonable discretion.
ARTICLE III
PAYMENT OF PURCHASE PRICE
SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment.
(a) On the Closing Date, UGI shall, and hereby does, irrevocably and absolutely
contribute to the capital of the Company Receivables and Related Rights
consisting of each Receivable of UGI that existed and was owing to UGI on the
Closing Date beginning with the oldest of such Receivables and continuing
chronologically thereafter such that the aggregate Outstanding Balance of all
such Contributed Receivables shall be not less than $4,000,000.

 

4



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement to the contrary, UGI shall not be
prevented from contributing Receivables to the Company from time to time.
Contributions made in connection with the immediately preceding sentence
(i) shall have no effect on the aggregate Purchase Price of any Receivables sold
by UGI to the Company on the date of such contribution and (ii) shall not affect
the aggregate outstanding balance of any Company Note.
(b) On the terms and subject to the conditions set forth in this Agreement, the
Company agrees to pay to the Originator the Purchase Price for the purchase to
be made from the Originator on the Closing Date partially in cash (in an amount
to be agreed between the Company and the Originator and set forth in the initial
Purchase Report) and partially by issuing a promissory note in the form of
Exhibit B to the Originator with an initial principal balance equal to the
remaining Purchase Price (each such promissory note, as it may be amended,
supplemented, endorsed or otherwise modified from time to time, together with
all promissory notes issued from time to time in substitution therefor or
renewal thereof in accordance with the Transaction Documents, each being herein
called a “Company Note”).
SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Company shall pay to the Originator the Purchase Price for
the Receivables generated by the Originator on such Payment Date and sold to the
Company hereunder:
(a) First, in cash to the extent the Company has cash available therefor; and
(b) Second, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Company Note shall be
increased by an amount equal to such remaining Purchase Price.
The Servicer shall make all appropriate record keeping entries with respect to
each of the Company Notes to reflect the foregoing payments and reductions made
pursuant to Section 3.3, and in the absence of manifest error the Servicer’s
books and records shall constitute rebuttable presumptive evidence of the
principal amount of, and accrued interest on, each of the Company Notes at any
time. Furthermore, the Servicer shall hold the Company Notes for the benefit of
the Originator. The Originator hereby irrevocably authorizes the Servicer to
mark the Company Notes “CANCELED” and to return such Company Notes to the
Company upon the final payment thereof after the occurrence of the Purchase and
Sale Termination Date.
SECTION 3.3 Settlement as to Specific Receivables and Dilution.
(a) If, on the day of purchase or contribution of any Receivable from the
Originator hereunder, any of the representations or warranties set forth in
Sections 5.4 and 5.12 are not true with respect to such Receivable or as a
result of any action or inaction of the Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.4 and 5.12 are no
longer true with respect to such Receivable, then the Purchase Price (or in the
case of a Contributed Receivable, the capital contribution with respect to such
Receivable (the “Contributed Value”)), with respect to such Receivable shall be
reduced by an amount equal to the Outstanding Balance of such Receivable and
shall be accounted to the Originator as provided in clause (c) below; provided,
that if the Company thereafter receives payment on account of Collections due
with respect to such Receivable, the Company promptly shall deliver such funds
to the Originator.

 

5



--------------------------------------------------------------------------------



 



(b) If, on any day, the Outstanding Balance of any Receivable (including any
Contributed Receivable) purchased or contributed hereunder is reduced or
adjusted as a result of any defective, rejected, returned goods or services, or
any discount or other adjustment made by the Originator, the Company or the
Servicer or any setoff or dispute between the Originator or the Servicer and an
Obligor as indicated on the books of the Company (or, for periods prior to the
Closing Date, the books of the Originator), then the Purchase Price or
Contributed Value, as the case may be, with respect to such Receivable shall be
reduced by the amount of such net reduction and shall be accounted to the
Originator as provided in clause (c) below.
(c) Any reduction in the Purchase Price or Contributed Value of any Receivable
pursuant to clause (a) or (b) above shall be applied as a credit for the account
of the Company against the Purchase Price of Receivables subsequently purchased
by or contributed to the Company from the Originator hereunder; provided,
however if there have been no purchases of Receivables from the Originator (or
insufficiently large purchases of Receivables) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit: (i) shall
be paid in cash to the Company by the Originator in the manner and for
application as described in the following proviso, or (ii) shall be deemed to be
a payment under, and shall be deducted from the principal amount outstanding
under, the Company Note payable to the Originator;
provided, further, that at any time (y) when a Termination Event or Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by the Originator to the Company by deposit in immediately
available funds into the relevant Lock-Box Account for application by the
Servicer to the same extent as if Collections of the applicable Receivable in
such amount had actually been received on such date.
SECTION 3.4 Reconveyance of Receivables. In the event that the Originator has
paid to the Company the full Outstanding Balance of any Receivable pursuant to
Section 3.3, the Company shall reconvey such Receivable to the Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company.
ARTICLE IV
CONDITIONS OF PURCHASES
SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Servicer (on the
Company’s behalf) shall have received, on or before the Closing Date, the
following, each (unless otherwise indicated) dated the Closing Date, and each in
form and substance satisfactory to the Servicer (acting on the Company’s
behalf):
(a) An Originator Assignment Certificate in the form of Exhibit C from the
Originator, duly completed, executed and delivered by the Originator;
(b) A copy of the resolutions of the Board of Directors of the Originator
approving the Transaction Documents to be delivered by it and the transactions
contemplated hereby and thereby, certified by the Secretary or Assistant
Secretary of the Originator;

 

6



--------------------------------------------------------------------------------



 



(c) Good standing or validly subsisting certificates for the Originator issued
as of a recent date acceptable to the Servicer by the Secretary of State of the
jurisdiction of the Originator’s organization and each jurisdiction where the
Originator is qualified to transact business;
(d) A certificate of the Secretary or Assistant Secretary of the Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign the Transaction Documents to be delivered by it (on
which certificate the Servicer and the Company may conclusively rely until such
time as the Servicer shall receive from such Person a revised certificate
meeting the requirements of this clause (d));
(e) Copies of the certificate or articles of incorporation or other
organizational document of the Originator duly certified by the Secretary of
State of the jurisdiction of the Originator’s organization as of a recent date,
together with a copy of the by-laws of the Originator, each duly certified by
the Secretary or an Assistant Secretary of the Originator;
(f) Originals of the proper financing statements (Form UCC-1) that have been
duly executed and name the Originator as the debtor/seller and the Company as
the secured party/purchaser (and the Issuer, as assignee of the Company) of the
Receivables generated by the Originator as may be necessary or, in the
Servicer’s or the Administrator’s opinion, desirable under the UCC of all
appropriate jurisdictions to perfect the Company’s ownership interest in all
Receivables and such other rights, accounts, instruments and moneys (including,
without limitation, Related Security) in which an ownership or security interest
may be assigned to it hereunder;
(g) A written search report from a Person satisfactory to the Servicer listing
all effective financing statements that name the Originator as debtor or seller
and that are filed in the jurisdictions in which filings were made pursuant to
the foregoing clause (f), together with copies of such financing statements
(none of which, except for those described in the foregoing clause (f), shall
cover any Receivable or any Related Rights which are to be sold to the Company
hereunder), and tax and judgment lien search reports from a Person satisfactory
to the Servicer showing no evidence of such liens filed against the Originator;
(h) A favorable opinion of Morgan, Lewis & Bockius LLP, counsel to the
Originator, in form and substance satisfactory to the Servicer and the
Administrator;
(i) [Intentionally Omitted.]
(j) A certificate from an officer of the Originator to the effect that the
Servicer and the Originator have placed on the most recent, and have taken all
steps reasonably necessary to ensure that there shall be placed on each
subsequent, data processing report that the Originator generates which are of
the type that a proposed purchaser or lender would use to evaluate the
Receivables, the following legend (or the substantive equivalent thereof): “THE
RECEIVABLES DESCRIBED HEREIN HAVE BEEN CONTRIBUTED OR SOLD BY UGI ENERGY
SERVICES, INC. TO ENERGY SERVICES FUNDING CORPORATION PURSUANT TO A PURCHASE AND
SALE AGREEMENT, DATED AS OF NOVEMBER 30, 2001, AS MAY BE AMENDED FROM TIME TO
TIME, BETWEEN UGI ENERGY SERVICES, INC. AND ENERGY SERVICES FUNDING CORPORATION,
AS PURCHASER; AND AN UNDIVIDED, FRACTIONAL OWNERSHIP INTEREST IN THE RECEIVABLES
DESCRIBED HEREIN HAS BEEN SOLD TO MARKET STREET FUNDING CORPORATION PURSUANT TO
A RECEIVABLES PURCHASE AGREEMENT, DATED AS OF NOVEMBER 30, 2001 AS MAY BE
AMENDED FROM TIME TO TIME, AMONG ENERGY SERVICES FUNDING CORPORATION, AS SELLER,
UGI ENERGY SERVICES, INC., AS SERVICER, MARKET STREET FUNDING CORPORATION, AND
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR”; and
(k) Such other approvals, opinions or documents as the Administrator or the
Issuer may reasonably request.

 

7



--------------------------------------------------------------------------------



 



SECTION 4.2 Certification as to Representations and Warranties. The Originator,
by accepting the Purchase Price related to each purchase of Receivables
generated by the Originator, shall be deemed to have certified that the
representations and warranties contained in Article V are true and correct on
and as of such day, with the same effect as though made on and as of such day.
SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the consent of the Company and the Administrator,
provided that the following conditions are satisfied on or before the date of
such addition:
(a) The Servicer shall have given the Administrator and the Company at least
thirty days prior written notice of such proposed addition and the identity of
the proposed additional Originator and shall have provided such other
information with respect to such proposed additional Originator as the
Administrator may reasonably request;
(b) such proposed additional Originator has executed and delivered to the
Company and the Administrator an agreement substantially in the form attached
hereto as Exhibit D (a “Joinder Agreement”);
(c) such proposed additional Originator has delivered to the Company and the
Administrator each of the documents with respect to the Originator described in
Sections 4.1 and 4.2;
(d) the Administrator shall have received a written statement from each of
Moody’s and Standard & Poor’s confirming that the addition of the Originator
will not result in a downgrade or withdrawal of the current ratings of the
Notes; and
(e) the Purchase and Sale Termination Date shall not have occurred.

 

8



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATOR
In order to induce the Company to enter into this Agreement and to make
purchases hereunder, the Originator hereby makes, with respect to itself, the
representations and warranties set forth in this Article V.
SECTION 5.1 Organization and Valid Subsistence. The Originator has been duly
incorporated or formed and is validly existing or subsisting as a corporation,
limited liability company or partnership, as applicable, in good standing under
the laws of its jurisdiction of incorporation or formation, with corporate power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted.
SECTION 5.2 Due Qualification. The Originator is located and is qualified to
transact business as a foreign corporation, limited liability company or
partnership, as applicable, in good standing in all jurisdictions in which
(a) the ownership or lease of its property or the conduct of its business
requires such licensing or qualification (except for the District of Columbia
and the State of New York, in which jurisdictions the Originator shall be
qualified within 90 days after the Closing Date) and (b) the failure to be so
licensed or qualified would be reasonably likely to have a Material Adverse
Effect.
SECTION 5.3 Power and Authority; Due Authorization. The Originator has (a) all
necessary corporate power, authority and legal right (i) to execute and deliver,
and perform its obligations under, each Transaction Document to which it is a
party (including the use of the proceeds of the Purchase Price) and (ii) to
generate, own, sell, contribute and assign Receivables on the terms and subject
to the conditions herein and therein provided; and (b) duly authorized such
execution and delivery and such sale, contribution and assignment and the
performance of such obligations by all necessary corporate action.
SECTION 5.4 Valid Sale; Binding Obligations. Each sale or contribution, as the
case may be, of Receivables made by the Originator pursuant to this Agreement is
and shall constitute an irrevocable and absolute valid sale or contribution, as
the case may be, transfer, and assignment of Receivables to the Company,
enforceable against creditors of, and purchasers from, the Originator; and this
Agreement constitutes, and each other Transaction Document to be signed by the
Originator, when duly executed and delivered by the Originator, will constitute,
a legal, valid, and binding obligation of the Originator, enforceable against
the Originator in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
SECTION 5.5 No Violation. The consummation by the Originator of the transactions
contemplated by this Agreement and the other Transaction Documents to be signed
by the Originator, and the fulfillment by the Originator of the terms hereof or
thereof, will not (a) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under (i) the Originator’s certificate or articles of incorporation or
bylaws, limited partnership agreements, articles of organization or limited
liability company agreements, as applicable or (ii) any indenture, loan
agreement, mortgage, deed of trust, or other similar agreement or instrument to
which it is a party or by which it is bound, (b) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such indenture, loan agreement, mortgage, deed of trust, or other similar
agreement or instrument, other than the Transaction Documents, or (c) violate
any law or any order, rule or regulation applicable to it of any court or of any
state or foreign regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over it or any of its properties.

 

9



--------------------------------------------------------------------------------



 



SECTION 5.6 Proceedings. Except as set forth in Schedule 5.6, there is no
action, suit, proceeding or investigation pending before any court, regulatory
body, arbitrator, administrative agency, or other tribunal or governmental
instrumentality (a) asserting the invalidity of any Transaction Document,
(b) seeking to prevent the Originator from transferring any Receivable hereunder
(or in the case such transfer does not constitute a sale or an absolute
conveyance under any applicable law, from granting or maintaining the security
interest in any Receivable) to the Company or the consummation of any of the
transactions contemplated by any Transaction Document or (c) seeking any
determination or ruling that is reasonably likely to have a Material Adverse
Effect.
SECTION 5.7 Bulk Sales Acts. No transaction contemplated hereby requires
compliance with, or will be subject to avoidance under, any bulk sales act or
similar law.
SECTION 5.8 Government Approvals. Except for the filing of the UCC financing
statements referred to in Article IV, all of which, at the time required in
Article IV, shall have been duly made and shall be in full force and effect, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the Originator’s
due execution, delivery and performance of any Transaction Document to which it
is a party.
SECTION 5.9 Financial Condition.
(a) Material Adverse Effect. Since September 30, 2001, no event has occurred
that has had, or is reasonably likely to have, a Material Adverse Effect.
(b) Solvent. On the date hereof, and on the date of each purchase hereunder
(both before and after giving effect to such purchase), the Originator shall be
Solvent.
SECTION 5.10 Licenses, Contingent Liabilities, and Labor Controversies.
(a) The Originator has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.
(b) There are no labor controversies pending against the Originator that have
had (or are reasonably likely to have) a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------



 



SECTION 5.11 Margin Regulations. No use of any funds acquired by the Originator
under this Agreement will conflict with or contravene any of Regulations, T, U
and X promulgated by the Federal Reserve Board from time to time.
SECTION 5.12 Quality of Title.
(a) Each Receivable of the Originator (together with the Related Rights with
respect to such Receivable) which is to be sold to the Company hereunder is or
shall be owned by the Originator, free and clear of any Adverse Claim, except as
provided herein and in the Receivables Purchase Agreement. Whenever the Company
makes a purchase or accepts a contribution hereunder, it shall have acquired and
shall continue to have maintained a valid and perfected ownership interest (free
and clear of any Adverse Claim) in all Receivables (except for those Receivables
reconveyed to the Originator pursuant to Section 3.4) generated by the
Originator and all Collections related thereto, and in the Originator’s entire
right, title and interest in and to the Related Rights with respect thereto.
(b) No effective financing statement or other instrument similar in effect
covering any Receivable generated by the Originator or any Related Rights is on
file in any recording office except such as may be filed in favor of the Company
or the Originator, as the case may be, in accordance with this Agreement or in
favor of the Issuer in accordance with the Receivables Purchase Agreement.
(c) Unless otherwise identified to the Company on the date of the purchase or
contribution hereunder, each Receivable purchased hereunder is on the date of
purchase or contribution an Eligible Receivable.
SECTION 5.13 Accuracy of Information. All factual written information heretofore
or contemporaneously furnished (and prepared) by the Originator to the Company
or the Administrator for purposes of or in connection with any Transaction
Document or any transaction contemplated hereby or thereby is, and all other
such factual written information hereafter furnished (and prepared) by the
Originator to the Company or the Administrator pursuant to or in connection with
any Transaction Document will be, true and accurate in all material respects on
the date as of which such information is dated or certified.
SECTION 5.14 Offices. The Originator’s principal place of business and chief
executive office is located at the address set forth in Schedule 5.14A and the
offices where the Originator keeps all its books, records and documents
evidencing its Receivables, the related Contracts and all other agreements
related to such Receivables are located at the addresses specified in
Schedule 5.14B (or at such other locations, notified to the Servicer and the
Administrator in accordance with Section 6.1(f)), in jurisdictions where all
action required by Section 7.3 has been taken and completed. The Originator’s
organization type, jurisdiction of organization and organizational
identification number are set forth on Schedule 5.14A.
SECTION 5.15 Trade Names. The Originator does not use any trade name other than
its actual corporate name and the trade names set forth in Schedule 5.15. From
and after the date that fell five (5) years before the date hereof, except as
set forth in Schedule 5.15, the Originator has not been known by any legal name
other than its corporate name as of the date hereof, nor has the Originator been
the subject of any merger or other corporate reorganization.

 

11



--------------------------------------------------------------------------------



 



SECTION 5.16 Taxes. The Originator has filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.
SECTION 5.17 Compliance with Applicable Laws. The Originator is in compliance
with the requirements of all applicable laws, rules, regulations and orders of
all Governmental Authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.
SECTION 5.18 Reliance on Separate Legal Identity. The Originator acknowledges
that the Issuer and the Administrator are entering into the Receivables Purchase
Agreement in reliance upon the Company’s identity as a legal entity separate
from the Originator.
SECTION 5.19 Investment Company. The Originator is not an “investment company,”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 as amended. In addition, the Originator is not a
“holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
SECTION 5.20 Valid Contracts. Each Contract with respect to each Receivable is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
ARTICLE VI
COVENANTS OF THE ORIGINATOR
SECTION 6.1 Affirmative Covenants. Until the latest of the Facility Termination
Date, the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding or the date on which all other amounts owed by the
Originator under this Agreement or the Receivables Purchase Agreement to the
Seller, the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full, the Originator will, unless the
Administrator and the Company shall otherwise consent in writing:
(a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to the Receivables
generated by it and the Contracts and other agreements related thereto except
where the failure to so comply would not materially and adversely affect the
collectibility of such Receivables or the rights of the Company hereunder.

 

12



--------------------------------------------------------------------------------



 



(b) Preservation of Corporate Existence. Except as otherwise permitted in
Section 6.3(e), preserve and maintain its existence as a corporation,
partnership or limited liability company, as applicable, and all rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified in good standing as a foreign corporation, partnership or
limited liability company, as applicable, in each jurisdiction where the failure
to preserve and maintain such existence, rights, franchises, privileges and
qualification would be reasonably likely to have a Material Adverse Effect.
(c) Receivables Reviews. (i) From time to time during regular business hours as
reasonably requested in advance by the Company or the Administrator (unless a
Termination Event or an Unmatured Termination Event exists or there shall be a
material variance in the performance of the Receivables), permit the Company or
the Administrator, or their respective agents or representatives, (A) to examine
and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in possession or under
the control of the Originator relating to Receivables, including, without
limitation, the related Contracts and purchase orders and other agreements
related thereto, and (B) to visit the offices and properties of the Originator
for the purpose of examining such materials described in clause (A) above and to
discuss matters relating to Receivables originated by it or the performance
hereunder with any of the officers or employees of the Originator having
knowledge of such matters, and (ii) without limiting the foregoing clause (i)
above, permit certified public accountants or other auditors acceptable to the
Company and Administrator to conduct, at the Company’s expense, a review of the
Originator’s books and records with respect to such Receivables, provided that
the Company shall not pay for more than one audit per year unless a Termination
Event has occurred and is continuing.
(d) Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to re-create records evidencing Receivables it generates in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of such Receivables (including, without limitation, records adequate
to permit the daily identification of each new Receivable and all Collections of
and adjustments to each existing Receivable).
(e) Performance and Compliance with Receivables and Contracts. Timely and fully
perform and comply, in all material respects, with all provisions, covenants and
other promises required to be observed by it under the Contracts and all other
agreements related to the Receivables that it generates.
(f) Location of Records. Keep its principal place of business and chief
executive office, and the offices where it keeps its records concerning or
related to Receivables, at the address(es) referred to in Schedule 5.14 or, upon
15 days’ prior written notice to the Company and the Administrator, at such
other locations in jurisdictions where all action required by Section 7.3 shall
have been taken and completed.
(g) Credit and Collection Policies. Comply in all material respects with its
Credit and Collection Policy in connection with the Receivables that it
generates and all Contracts and other agreements related thereto.

 

13



--------------------------------------------------------------------------------



 



(h) Post Office Boxes. Within 30 days of the Closing Date, the only post office
boxes into which Obligors will have been directed to send payments are post
office boxes in the name of the relevant Lock-Box Banks.
(i) Transaction Documents. Comply in all material respects with the Transaction
Documents to which it is a party.
(j) Change Affecting UCC. At least 30 days before any change in the Originator’s
name or any other change requiring the amendment of UCC financing statements,
provide to the Company and the Servicer notice setting forth such changes and
the effective date thereof and, prior to the effectiveness of such change, take
all steps necessary to amend such financing statements to reflect such change.
SECTION 6.2 Reporting Requirements. Until the latest of the Facility Termination
Date, the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding or the date on which all other amounts owed by the
Originator under this Agreement or the Receivables Purchase Agreement to the
Seller, the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full, the Originator will, unless the Servicer
(on behalf of the Company) shall otherwise consent in writing, furnish to the
Company and the Administrator:
(a) Purchase and Sale Termination Events. As soon as possible after the
Originator has knowledge of the occurrence of, and in any event within three
Business Days after the Originator has knowledge of the occurrence of each
Purchase and Sale Termination Event or each Unmatured Purchase and Sale
Termination Event in respect of the Originator, the statement of the chief
financial officer or chief accounting officer of the Originator describing such
Purchase and Sale Termination Event or Unmatured Purchase and Sale Termination
Event and the action that the Originator proposes to take with respect thereto,
in each case in reasonable detail;
(b) Proceedings. As soon as possible and in any event within three Business Days
after the Originator otherwise has knowledge thereof, written notice of
(i) material litigation, investigation or proceeding of the type described in
Section 5.6 not previously disclosed to the Company and (ii) all materially
adverse developments that have occurred with respect to any previously disclosed
litigation, proceedings and investigations; and
(c) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of the Originator as the Company, the Issuer or the
Administrator may from time to time reasonably request in order to protect the
interests of the Company, the Issuer or the Administrator under or as
contemplated by the Transaction Documents.

 

14



--------------------------------------------------------------------------------



 



SECTION 6.3 Negative Covenants. Until the latest of the Facility Termination
Date, the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding or the date on which all other amounts owed by the
Originator under this Agreement or the Receivables Purchase Agreement to the
Seller, the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full, the Originator agrees that, unless the
Servicer (on behalf of the Company) and the Administrator shall otherwise
consent in writing, it shall not:
(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable or related Contract or Related Security, or any
interest therein, or any Collections thereon, or assign any right to receive
income in respect thereof.
(b) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 4.2(a) of the Receivables Purchase Agreement, extend, amend or otherwise
modify the terms of any Receivable in any material respect generated by it, or
amend, modify or waive, in any material respect, any Contract related thereto
(which term or condition relates to payments under, or the enforcement of, such
Contract).
(c) Change in Business or Credit and Collection Policy. Make any change in the
character of its business or materially alter its Credit and Collection Policy
(other than a change to the insurance provisions of any such policy), which
change or alteration would, in either case, materially adversely change the
credit standing required of particular Obligors or potential Obligors or impair
the collectibility of a material portion of Receivables generated by it.
(d) Receivables Not to be Evidenced by Promissory Notes or Chattel Paper. Take
any action to cause or permit any Receivable generated by it to become evidenced
by any “instrument” or “chattel paper” (as defined in the applicable UCC).
(e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger or
consolidation, except a merger or consolidation where the Originator is the
surviving entity, or (ii) directly or indirectly sell, transfer, assign, convey
or lease (A) whether in one or a series of transactions, all or substantially
all of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).
(f) Lock-Box Banks. Make any changes in its instructions to Obligors regarding
Collections or add or terminate any bank as a Lock-Box Bank unless the
requirements of paragraph 2(g) of Exhibit IV to the Receivables Purchase
Agreement have been met.
(g) Accounting for Purchases. Account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as sales or contributions to capital of the Receivables and Related
Rights by the Originator to the Company.
(h) Transaction Documents. Enter into, execute, deliver or otherwise become
bound by any agreement, instrument, document or other arrangement that restricts
the right of the Originator to amend, supplement, amend and restate or otherwise
modify, or to extend or renew, or to waive any right under, this Agreement or
any other Transaction Document.

 

15



--------------------------------------------------------------------------------



 



SECTION 6.4 Substantive Consolidation. The Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Company’s identity as a legal entity separate from the
Originator and its Affiliates. Therefore, from and after the date hereof, the
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Company is an entity with assets and liabilities distinct
from those of the Originator and any other Person, and is not a division of the
Originator, its Affiliates or any other Person. Without limiting the generality
of the foregoing and in addition to and consistent with the other covenants set
forth herein, the Originator shall take such actions as shall be required in
order that:
(a) except as provided for in Section 10.6, the Originator shall not be involved
in the day to day management of the Company;
(b) the Originator shall maintain separate corporate records and books of
account from the Company and otherwise will observe corporate formalities and
have a separate area from the Company for its business;
(c) the financial statements and books and records of the Originator shall be
prepared after the date of creation of the Company to reflect and shall reflect
the separate existence of the Company; provided, that the Company’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Company; provided, however, all financial statements of UGI or
any Affiliate thereof that are consolidated to include the Company will contain
detailed notes clearly stating that (i) a special purpose corporation exists as
a Subsidiary of UGI, (ii) the Originator has sold receivables and other related
assets to such special purpose Subsidiary that, in turn, has sold undivided
interests therein to certain financial institutions and other entities and
(iii) that the special purpose Subsidiary’s assets are not available to satisfy
the obligations of UGI or any Affiliate;
(d) except as permitted by the Receivables Purchase Agreement or this Agreement,
(i) the Originator shall maintain its assets separately from the assets of the
Company, and (ii) the Company’s assets, and records relating thereto, have not
been, are not, and shall not be, commingled with those of the Originator;
(e) all of the Company’s business correspondence and other communications shall
be conducted in the Company’s own name and on its own stationery;
(f) the Originator shall not act as an agent for the Company, other than UGI in
its capacity as the Servicer, and in connection therewith, shall present itself
to the public as an agent for the Company and a legal entity separate from the
Company;
(g) the Originator shall not conduct any of the business of the Company in its
own name;
(h) except as provided in Section 10.6, the Originator shall not pay any
liabilities of the Company out of its own funds or assets;
(i) the Originator shall maintain an arm’s-length relationship with the Company;

 

16



--------------------------------------------------------------------------------



 



(j) the Originator shall not assume or guarantee or become obligated for the
debts of the Company or hold out its credit as being available to satisfy the
obligations of the Company;
(k) the Originator shall not acquire obligations of the Company;
(l) the Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Company, including, without
limitation, shared office space;
(m) the Originator shall identify and hold itself out as a separate and distinct
entity from the Company;
(n) the Originator shall correct any known misunderstanding respecting its
separate identity from the Company;
(o) the Originator shall not enter into, or be a party to, any transaction with
the Company, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; and
(p) the Originator shall not pay the salaries of the Company’s employees, if
any.
The provisions of this Section 6.4 shall survive any termination of this
Agreement for one year and one day after the latest of the Facility Termination
Date, the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding or the date on which all other amounts owed by the
Originator under this Agreement or the Receivables Purchase Agreement to the
Seller, the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF RECEIVABLES
SECTION 7.1 Rights of the Company. The Originator hereby authorizes the Company,
the Servicer or their respective designees to take any and all steps in the
Originator’s name necessary or desirable, in their respective determination, to
collect on behalf of the Company all amounts due under any and all Receivables,
including, without limitation, indorsing the name of the Originator on checks
and other instruments representing Collections and enforcing such Receivables
and the provisions of the related Contracts that concern payment and/or
enforcement of rights to payment.
SECTION 7.2 Responsibilities of the Originator. Anything herein to the contrary
notwithstanding:
(a) Collection Procedures. Within 30 days of the Closing Date, the Originator
agrees to direct its respective Obligors to make payments of Receivables
directly to a post office box related to the relevant Lock-Box Account at a
Lock-Box Bank. The Originator further agrees to transfer any Collections that it
receives directly to the Servicer (for the Company’s account) within two
(2) Business Days of receipt thereof, and agrees that all such Collections shall
be deemed to be received in trust for the Company.

 

17



--------------------------------------------------------------------------------



 



(b) The Originator shall perform its obligations hereunder, and the exercise by
the Company or its designee of its rights hereunder shall not relieve the
Originator from such obligations.
(c) None of the Company, the Servicer or the Administrator shall have any
obligation or liability to any Obligor or any other third Person with respect to
any Receivables, Contracts related thereto or any other related agreements, nor
shall the Company, the Servicer, the Issuer or the Administrator be obligated to
perform any of the obligations of the Originator thereunder.
(d) The Originator hereby grants to the Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take,
upon the occurrence and continuation of a Purchase and Sale Termination Event,
in the name of the Originator and on behalf of the Company all steps necessary
or advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by the Originator or transmitted or
received by the Company (whether or not from the Originator) in connection with
any Receivable and to take all other steps necessary to comply with its
obligations as Servicer set forth in Article IV of the Receivables Purchase
Agreement.
SECTION 7.3 Further Action Evidencing Purchases. The Originator agrees that from
time to time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Servicer may
reasonably request in order to perfect, protect or more fully evidence the
Receivables and Related Rights purchased by or contributed to the Company
hereunder, or to enable the Company to exercise or enforce any of its rights
hereunder or under any other Transaction Document. Without limiting the
generality of the foregoing, upon the request of the Servicer, the Originator
will:
(a) execute and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate; and
(b) mark the master data processing records that evidence or list (i) such
Receivables and (ii) related Contracts with the legend set forth in
Section 4.1(j).
The Originator hereby authorizes the Company or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights now
existing or hereafter generated by the Originator. If the Originator fails to
perform any of its agreements or obligations under this Agreement, the Company
or its designee may (but shall not be required to) itself perform, or cause the
performance of, such agreement or obligation, and the expenses of the Company or
its designee incurred in connection therewith shall be payable by the Originator
as provided in Section 9.1.

 

18



--------------------------------------------------------------------------------



 



SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any amount owed by it to the Originator shall, except as otherwise specified by
such Obligor or required by applicable law and unless otherwise instructed by
the Servicer (with the prior written consent of the Administrator) or the
Administrator, be applied as a Collection of any Receivable or Receivables of
such Obligor to the extent of any amounts then due and payable thereunder (such
application to be made starting with the oldest outstanding Receivable or
Receivables) before being applied to any other indebtedness of such Obligor.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event”:
(a) A Termination Event (as defined in the Receivables Purchase Agreement) shall
have occurred and, in the case of a Termination Event (other than one described
in paragraph (f) of Exhibit V of the Receivables Purchase Agreement), the
Administrator, shall have declared the Facility Termination Date to have
occurred; or
(b) The Originator shall fail to make any payment or deposit to be made by it
hereunder when due and such failure shall remain unremedied for two (2) Business
Days; or
(c) Any representation or warranty made or deemed to be made (pursuant to
Section 4.2) by the Originator (or any of its officers) under or in connection
with this Agreement, any other Transaction Documents, or any other written
information or report delivered pursuant hereto or thereto shall prove to have
been false or incorrect in any material respect when made or deemed made;
provided, however, that if the violation of this paragraph (c) by the Originator
may be cured without any potential or actual detriment to the Purchaser, the
Administrator or any Program Support Provider, the Originator shall have 30 days
from the earlier of (i) such Person’s knowledge of such failure and (ii) notice
to such Person of such failure to cure any such violation, before a Purchase and
Sale Termination Event shall occur so long as such Person is diligently
attempting to effect such cure; or
(d) The Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for 30 days after written notice
thereof shall have been given by the Servicer to the Originator.
SECTION 8.2 Remedies.
(a) Optional Termination. Upon the occurrence of a Purchase and Sale Termination
Event, the Company (and not the Servicer) shall have the option, by notice to
the Originator (with a copy to the Administrator), to declare the Purchase
Facility as terminated.
(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Company shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.

 

19



--------------------------------------------------------------------------------



 



ARTICLE IX
INDEMNIFICATION
SECTION 9.1 Indemnities by the Originator. Without limiting any other rights
which the Company may have hereunder or under applicable law, the Originator
hereby agrees to indemnify the Company and each of its officers, directors,
employees and agents (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), forthwith on demand, from and against
any and all damages, losses, claims, judgments, liabilities and related costs
and expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively called “Purchase and Sale Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
failure of the Originator to perform its obligations under this Agreement or any
other Transaction Document, or arising out of the claims asserted against a
Purchase and Sale Indemnified Party relating to the transactions contemplated
herein or therein or the use of proceeds thereof or therefrom, excluding,
however, (i) Purchase and Sale Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Purchase and Sale
Indemnified Party, (ii) recourse with respect to any Receivable to the extent
that such Receivable is uncollectible on account of insolvency, bankruptcy or
lack of creditworthiness of the related Obligor (except as otherwise
specifically provided under this Agreement) and (iii) any tax based upon or
measured by net income property, or gross receipts. Without limiting the
foregoing, the Originator shall indemnify each Purchase and Sale Indemnified
Party for Purchase and Sale Indemnified Amounts relating to or resulting from:
(a) the transfer by the Originator of an interest in any Receivable to any
Person other than the Company;
(b) the breach of any representation or warranty made by the Originator (or any
of its officers) under or in connection with this Agreement or any other
Transaction Document, or any written information or report delivered by the
Originator pursuant hereto or thereto, which shall have been false or incorrect
in any respect when made or deemed made;
(c) the failure by the Originator to comply with any applicable law, rule or
regulation with respect to any Receivable generated by the Originator or the
related Contract, or the nonconformity of any Receivable generated by the
Originator or the related Contract with any such applicable law, rule or
regulation;
(d) the failure to vest and maintain vested in the Company an ownership interest
in the Receivables generated by the Originator free and clear of any Adverse
Claim, other than an Adverse Claim arising solely as a result of an act of the
Company, the Issuer or the Administrator whether existing at the time of the
purchase or contribution of such Receivables or at any time thereafter;
(e) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables or purported Receivables
generated by the Originator, whether at the time of any purchase or contribution
or at any subsequent time;

 

20



--------------------------------------------------------------------------------



 



(f) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable or purported Receivable
generated by the Originator (including, without limitation, a defense based on
such Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the services related to any such Receivable or
the furnishing of or failure to furnish such services;
(g) any product liability claim arising out of or in connection with services
that are the subject of any Receivable generated by the Originator; and
(h) any tax or governmental fee or charge (other than any tax excluded pursuant
to clause (iii) in the proviso to the preceding sentence), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the purchase or ownership of the
Receivables generated by the Originator or any Related Security connected with
any such Receivables.
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then the Originator,
severally and for itself, shall contribute to the amount paid or payable by such
Purchase and Sale Indemnified Party to the maximum extent permitted under
applicable law.
ARTICLE X
MISCELLANEOUS
SECTION 10.1 Amendments, etc.
(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Company and the Originator (with the prior written consent of the
Administrator).
(b) No failure or delay on the part of the Company, the Servicer, the Originator
or any third party beneficiary in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Company, the
Servicer or the Originator in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Company or the
Servicer under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.
(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

 

21



--------------------------------------------------------------------------------



 



SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, via nationally recognized courier, or by facsimile, to
the intended party at the mailing address or facsimile number of such party set
forth under its name on the signature pages hereof or at such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective
(i) if personally delivered, when received, (ii) if sent by certified mail three
(3) Business Days after having been deposited in the mail, postage prepaid,
(iii) if transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means (and shall be followed by a hard copy sent by first class
mail), and (iv) if by nationally recognized overnight courier, the next Business
Day.
SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, the Originator hereby authorizes the Company, at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of the Originator to the Company arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but are accruing in respect of the then current Settlement Period, any
and all indebtedness at any time owing by the Company to or for the credit or
the account of the Originator.
SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Company and the Originator and their respective
successors and permitted assigns. The Originator may not assign any of its
rights hereunder or any interest herein without the prior written consent of the
Company, except as otherwise herein specifically provided. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall agree in writing. The rights and remedies with
respect to any breach of any representation and warranty made by the Originator
pursuant to Article V and the indemnification and payment provisions of
Article IX and Section 10.6 shall be continuing and shall survive any
termination of this Agreement.
SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originator under Article IX, the Originator, agrees to pay on demand:
(a) to the Company (and any successor and permitted assigns thereof) all
reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and
(b) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other Transaction Documents to be delivered hereunder, and agrees to
indemnify each Purchase and Sale Indemnified Party against any liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.

 

22



--------------------------------------------------------------------------------



 



SECTION 10.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE OF NEW YORK OR THE
FEDERAL COURT OF THE UNITED STATES FOR SOUTHERN DISTRICT OF NEW YORK, NEW YORK
OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION
DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT;
(c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING;
(d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT
ITS ADDRESS SPECIFIED IN SECTION 10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR
PROCEEDING AGAINST THE ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.
SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

 

23



--------------------------------------------------------------------------------



 



SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.
SECTION 10.11 Acknowledgment and Agreement. By execution below, the Originator
expressly acknowledges and agrees that all of the Company’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Company pursuant to the Receivables Purchase Agreement, and the
Originator consents to such assignment. Each of the parties hereto acknowledges
and agrees that the Administrator, and the Issuer are third party beneficiaries
of the rights of the Company arising hereunder and under the other Transaction
Documents to which the Originator is a party.
SECTION 10.12 No Proceeding. The Originator hereby agrees that it will not
institute against, or cause to be instituted against, the Issuer, or join any
other Person in instituting against the Issuer, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Insolvency
Proceeding) so long as any Notes shall be outstanding or there shall have
elapsed less than one year plus two days since the last day on which any such
Notes shall have been outstanding.
SECTION 10.13 Limited Recourse. Except as explicitly set forth herein, the
obligations of the Company and the Originator under this Agreement or any other
Transaction Documents to which each is a party are solely the obligations of the
Company and each Originator. No recourse under any Transaction Document shall be
had against, and no liability shall attach to, any officer, employee, director,
or beneficiary, whether directly or indirectly, of the Company or the
Originator; provided, however, that this Section shall not relieve any such
Person of any liability it might otherwise have for its own gross negligence or
willful misconduct.
[Signature Page Follows]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

            ENERGY SERVICES FUNDING CORPORATION
      By:           Name:           Title:      

         
 
  Address:   Energy Services Funding Corporation
 
      460 North Gulph Road, Suite 200
 
 

Attention:
Telephone:
Facsimile:   King of Prussia, PA 19406-2815

Robert W. Krick
(610) 337-1000 ext. 3141
(610) 992-3259



            UGI ENERGY SERVICES, INC.
      By:           Name:           Title:      

         
 
  Address:   UGI Energy Services, Inc.
 
      1100 Berkshire Boulevard, Suite 305

 

Attention:
Telephone:
Facsimile:   Wyomissing, PA 19610

Joseph L. Hartz
(610) 373-7999 ext. 106
(610) 374-4288

Purchase and Sale Agreement
(UGI)

 

S-1



--------------------------------------------------------------------------------



 



Schedule 5.6
PROCEEDINGS
Complaint of GASMARK against Columbia Gas of Pennsylvania, Inc. (“Columbia”),
filed with the Public Utility Commission on July 19, 2001, regarding (i) the
imposition of Operational Flow Orders and Operational Matching Orders, (ii) the
imposition of penalties for the failure to deliver gas to Columbia’s local
market areas, and (iii) certain of Columbia’s tariff provisions and business
practices; Answer and new matter of Columbia filed on August 13, 2001, seeking
unspecified sanctions against GASMARK for failure to honor its delivery
obligations as a licensed supplier on the Columbia system.

 

Schedule 5.6-2



--------------------------------------------------------------------------------



 



Schedule 5.14A
CHIEF EXECUTIVE OFFICE OF THE ORIGINATOR

                      Jurisdiction of             Organization and      
Organizational     Type of   Chief Executive   Identification Originator  
Organization   Office   Number
 
               
UGI Energy Services, Inc.
  Pennsylvania corporation   1100 Berkshire Blvd
Suite 305
Wyomissing, PA 19610     2627451

 

Schedule 5.14A-1



--------------------------------------------------------------------------------



 



Schedule 5.14B
LOCATION OF BOOKS AND RECORDS OF THE ORIGINATOR

      Originator   Location of Books and Records
 
 
UGI Energy Services, Inc.
  460 North Gulph Road
 
  King of Prussia, Pennsylvania 19406-2815
 
   
 
  100 Kachel Boulevard
 
  Suite 400
 
  Reading, Pennsylvania 19607
 
   
 
  1100 Berkshire Boulevard
 
  Suite 305
 
  Wyomissing, Pennsylvania 19610

 

Schedule 5.14B-1



--------------------------------------------------------------------------------



 



Schedule 5.15
TRADE NAMES

      Legal Name   Trade Names
 
 
UGI Energy Services, Inc.
  GASMARK
 
 
 
  POWERMARK

 

Schedule 5.15-1



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF PURCHASE REPORT

     
Originator:
   
 
   
Purchaser:  Energy Services Funding Corporation
 
 
   
Payment Date:
   

(i)   Outstanding Balance of Receivables Purchased:   (ii)   Fair Market Value
Discount:     1 / {1+ [(0.06%) / 12]}   (iii)   Purchase Price (1 x 2) = $
                    



 

Exhibit A-1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF SUBORDINATED COMPANY NOTE
                    
                    , 200__
FOR VALUE RECEIVED, the undersigned, Energy Services Funding Corporation, a
Delaware corporation (“Company”), promises to pay to UGI Energy Services Inc., a
Pennsylvania corporation (the “Originator”), on the terms and subject to the
conditions set forth herein and in the Purchase and Sale Agreement referred to
below, the aggregate unpaid Purchase Price of all Receivables purchased by the
Company from the Originator pursuant to such Purchase and Sale Agreement, as
such unpaid Purchase Price is shown in the records of the Servicer.
1. Purchase and Sale Agreement. This Company Note is one of the Company Notes
described in, and is subject to the terms and conditions set forth in, that
certain Purchase and Sale Agreement of even date herewith (as the same may be
amended, supplemented, amended and restated or otherwise modified in accordance
with its terms, the “Purchase and Sale Agreement”), between the Company and the
Originator. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Company and the
Originator.
2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in Exhibit I to the Receivables Purchase Agreement (as
defined in the Purchase and Sale Agreement). In addition, as used herein, the
following terms have the following meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one hundred twenty one (121) days after the Purchase and Sale Termination
Date.
“Interest Period” means the period from and including a Settlement Date (or, in
the case of the first Interest Period, the date hereof) to but excluding the
next Settlement Date.
“Prime Rate” has the meaning assigned thereto in the Purchase and Sale
Agreement.
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of November 30, 2001, entered into among Energy Services Funding Corporation,
UGI Energy Services, Inc., Market Street Funding Corporation and PNC Bank,
National Association, as may be amended, amended and restated, supplemented or
otherwise modified from time to time.
“Senior Interests” means, collectively, (i) all accrued and unpaid Discount,
(ii) all fees payable by the Company to the Senior Interest Holders pursuant to
the Receivables Purchase Agreement, (iii) all amounts payable pursuant to
Section 1.7 and 1.8 of the Receivables Purchase Agreement, (iv) the aggregate
Capital and (v) all other obligations owed by the Company to the Senior Interest
Holders under the Receivables Purchase Agreement and other Transaction Documents
that are due and payable, together with any and all interest and Discount
accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Company or anyone else,
to collect such interest.

 

Exhibit B-1



--------------------------------------------------------------------------------



 



“Senior Interest Holders” means, collectively, the Issuer, the Administrator and
the Indemnified Parties.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
“One-Month LIBOR Rate” means, for any Interest Period, the rate set forth for
“one month” under “London Interbank Offered Rates (Libor):” as published in the
Wall Street Journal on the first day of such Interest Period.
3. Interest. Subject to the Subordination Provisions set forth below, the
Company promises to pay interest on this Company Note as follows:
(a) Prior to the Final Maturity Date, the aggregate unpaid Purchase Price from
time to time outstanding during any Interest Period shall bear interest at a
rate per annum equal to the One-Month LIBOR Rate for such Interest Period as
determined by the Servicer; and
(b) From (and including) the Final Maturity Date to (but excluding) the date on
which the entire aggregate unpaid Purchase Price payable to the Originator is
fully paid, such aggregate unpaid Purchase Price from time to time outstanding
shall bear interest at a rate per annum equal to the Prime Rate.
4. Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Company shall pay accrued interest on this Company Note on each
Settlement Date, and shall pay accrued interest on the amount of each principal
payment made in cash on a date other than a Settlement Date at the time of such
principal payment.
5. Basis of Computation. Interest accrued hereunder that is computed by
reference to the One-Month LIBOR Rate shall be computed for the actual number of
days elapsed on the basis of a 360-day year, and interest accrued hereunder that
is computed by reference to the rate described in paragraph 3(b) of this Company
Note shall be computed for the actual number of days elapsed on the basis of a
365- or 366-day year.

 

Exhibit B-2



--------------------------------------------------------------------------------



 



6. Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Company Note shall be made as
follows:
(a) The principal amount of this Company Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement; and
(b) The entire remaining unpaid Purchase Price of all Receivables purchased by
the Company from the Originator pursuant to the Purchase and Sale Agreement
shall be due and payable on the Final Maturity Date.
Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid on any Business Day
without premium or penalty.
7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America.
8. Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by applicable law, the Company agrees to pay all expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the
Originator in seeking to collect any amounts payable hereunder which are not
paid when due.
9. Subordination Provisions. The Company covenants and agrees, and the
Originator and any other holder of this Company Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Company Note, likewise covenants and agrees on behalf of itself and any
holder of this Company Note, that the payment of the principal amount of and
interest on this Company Note is hereby expressly subordinated in right of
payment to the payment and performance of the Senior Interests to the extent and
in the manner set forth in the following clauses of this paragraph 9:
(a) No payment or other distribution of the Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Company Note except to the extent such payment or other
distribution is (i) permitted under paragraph 1(n) of Exhibit IV of the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;
(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Company, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Company or any sale
of all or substantially all of the assets of the Company other than as permitted
by the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Company Note. In
order to implement the foregoing during any Bankruptcy Proceeding: (i) all
payments and distributions of any kind or character in respect of this Company
Note to which Holder would be entitled except for this clause (b) shall be made
directly to the Administrator (for the benefit of the Senior Interest Holders);
(ii) Holder shall promptly file a claim or claims, in the form required in any
Bankruptcy Proceedings, for the full outstanding amount of this Company Note,
and shall use commercially reasonable efforts to cause said claim or claims to
be approved and all payments and other distributions in respect thereof to be
made directly to the Administrator (for the benefit of the Senior Interest
Holders) until the Senior Interests shall have been paid and performed in full
and in cash; and (iii) Holder hereby irrevocably agrees that the Issuer (or the
Administrator acting on the Issuer’s behalf), in the name of Holder or
otherwise, may demand, sue for, collect, receive and receipt for any and all
such payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of Holder relating to
this Company Note, in each case until the Senior Interests shall have been paid
and performed in full and in cash;

 

Exhibit B-3



--------------------------------------------------------------------------------



 



(c) In the event that Holder receives any payment or other distribution of any
kind or character from the Company or from any other source whatsoever, in
respect of this Company Note, other than as expressly permitted by the terms of
this Company Note, such payment or other distribution shall be received in trust
for the Senior Interest Holders and shall be turned over by Holder to the
Administrator (for the benefit of the Senior Interest Holders) forthwith. Holder
will mark its books and records so as clearly to indicate that this Company Note
is subordinated in accordance with the terms hereof. All payments and
distributions received by the Administrator in respect of this Company Note, to
the extent received in or converted into cash, may be applied by the
Administrator (for the benefit of the Senior Interest Holders) first to the
payment of any and all expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon this
Company Note, and any balance thereof shall, solely as between the Originator
and the Senior Interest Holders, be applied by the Administrator (in the order
of application set forth in Section 1.4(d)(ii) of the Receivables Purchase
Agreement) toward the payment of the Senior Interests; but as between the
Company and its creditors, no such payments or distributions of any kind or
character shall be deemed to be payments or distributions in respect of the
Senior Interests;
(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, Holder shall only be entitled to exercise
any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under paragraph 1(n) of Exhibit IV of the Receivables Purchase
Agreement;
(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Company Note is intended to or shall impair, as between the
Company, its creditors (other than the Senior Interest Holders) and Holder, the
Company’s obligation, which is unconditional and absolute, to pay Holder the
principal of and interest on this Company Note as and when the same shall become
due and payable in accordance with the terms hereof or to affect the relative
rights of Holder and creditors of the Company (other than the Senior Interest
Holders);
(f) Holder shall not, until the Senior Interests have been paid and performed in
full and in cash, (i) cancel, waive, forgive, transfer or assign, or commence
legal proceedings to enforce or collect, or subordinate to any obligation of the
Company, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
other than the Senior Interests, this Company Note or any rights in respect
hereof or (ii) convert this Company Note into an equity interest in the Company,
unless Holder shall have received the prior written consent of the Administrator
and the Issuer in each case;

 

Exhibit B-4



--------------------------------------------------------------------------------



 



(g) Holder shall not, without the advance written consent of the Administrator
and the Issuer, commence, or join with any other Person in commencing, any
Bankruptcy Proceedings with respect to the Company until at least one year and
one day shall have passed since the Senior Interests shall have been paid and
performed in full and in cash;
(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;
(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests;
(iv) amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;
(j) Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;
(k) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to Holder, assign or transfer any or all
of the Senior Interests, or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Senior Interests shall be and remain Senior Interests for the purposes of these
Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and
(l) These Subordination Provisions constitute a continuing offer from the holder
of this Company Note to all Persons who become the holders of, or who continue
to hold, Senior Interests; and these Subordination Provisions are made for the
benefit of the Senior Interest Holders, and the Administrator may proceed to
enforce such provisions on behalf of each of such Persons.

 

Exhibit B-5



--------------------------------------------------------------------------------



 



10. General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Company Note shall in any event be effective unless (i) the same shall be in
writing and signed and delivered by the Company and Holder and (ii) all consents
required for such actions under the Transaction Documents shall have been
received by the appropriate Persons.
11. Maximum Interest. Notwithstanding anything in this Company Note to the
contrary, the Company shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
interest rate that may be contracted for, charged or received under applicable
federal or state law (such maximum rate being herein called the “Highest Lawful
Rate”). If the effective rate of interest which would otherwise by payable under
this Company Note would exceed the Highest Lawful Rate, or if the holder of this
Company Note shall receive any unearned interest or shall receive monies that
are deemed to constitute interest which would increase the effective rate of
interest payable by the Company under this Company Note to a rate in excess of
the Highest Lawful Rate, then (i) the amount of interest which would otherwise
by payable by the Company under this Company Note shall be reduced to the amount
allowed by applicable law, and (ii) any unearned interest paid by the Company or
any interest paid by the Company in excess of the Highest Lawful Rate shall be
refunded to the Company. Without limitation of the foregoing, all calculations
of the rate of interest contracted for, charged or received by the Originator
under this Company Note that are made for the purpose of determining whether
such rate exceeds the Highest Lawful Rate applicable to the Originator (such
Highest Lawful Rate being herein called the “Originator’s Maximum Permissible
Rate”) shall be made, to the extent permitted by usury laws applicable to the
Originator (now or hereafter enacted), by amortizing, prorating and spreading in
equal parts during the actual period during which any amount has been
outstanding hereunder all interest at any time contracted for, charged or
received by the Originator in connection herewith. If at any time and from time
to time (i) the amount of interest payable to the Originator on any date shall
be computed at the Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to the
Originator would be less than the amount of interest payable to the Originator
computed at the Originator’s Maximum Permissible Rate, then the amount of
interest payable to the Originator in respect of such subsequent interest
computation period shall continue to be computed at the Originator’s Maximum
Permissible Rate until the total amount of interest payable to the Originator
shall equal the total amount of interest which would have been payable to the
Originator if the total amount of interest had been computed without giving
effect to the provisions of the foregoing sentence.

 

Exhibit B-6



--------------------------------------------------------------------------------



 



12. No Negotiation. This Company Note is not negotiable except that is may be
assigned to any Affiliate of the Originator.
13. GOVERNING LAW. THIS COMPANY NOTE HAS BEEN DELIVERED IN THE STATE OF NEW
YORK, AND SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
14. Captions. Paragraph captions used in this Company Note are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Company Note.
[signature page follows]

 

Exhibit B-7



--------------------------------------------------------------------------------



 



            ENERGY SERVICES FUNDING CORPORATION
      By:           Name:           Title:      

 

Exhibit B-8



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF ORIGINATOR ASSIGNMENT CERTIFICATE

ORIGINATOR ASSIGNMENT CERTIFICATE
Reference is made to the Purchase and Sale Agreement of even date herewith (as
the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Purchase and Sale Agreement”) between the
undersigned and Energy Services Funding Corporation (the “Company”). Unless
otherwise defined herein, capitalized terms used herein have the meanings
provided in the Purchase and Sale Agreement or in Exhibit I to the Receivables
Purchase Agreement (as defined in the Purchase and Sale Agreement), as
applicable.
The undersigned hereby sells, assigns and transfers unto the Company and its
successors and assigns all right, title and interest of the undersigned in and
to:
(a) each Receivable of the undersigned that existed and was owing to the
undersigned as of the Cut-off Date other than Receivables contributed pursuant
to Section 3.1 of the Purchase and Sale Agreement;
(b) each Receivable generated by the undersigned from and including the Cut-off
Date to and including the Purchase and Sale Termination Date (other than any
Receivable later contributed pursuant to the second sentence of Section 3.1(a)
of the Purchase and Sale Agreement);
(c) all rights of the undersigned to, but not the obligations under, all Related
Security;
(d) all monies due or to become due to the undersigned with respect to any of
the foregoing;
(e) all books and records of the undersigned related to any of the foregoing,
and all rights, remedies, powers, privileges, title and interest of the
undersigned in each lock-box and related lock-box address and account to which
Collections are sent, all amounts on deposit therein, all certificates and
instruments, if any, from time to time evidencing such accounts and amounts on
deposit therein, and all related agreements between the undersigned and each
Lock-Box Bank; and

 

Exhibit C-1



--------------------------------------------------------------------------------



 



(f) all collections and other proceeds and products of any of the foregoing (as
defined in the applicable UCC) that are or were received by the undersigned on
or after the Cut-off Date, including, without limitation, all funds which either
are received by the undersigned, the Company or the Servicer from or on behalf
of the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
Receivables, or are applied to such amounts owed by the Obligors (including,
without limitation, insurance payments that the undersigned or the Servicer
applies in the ordinary course of its business to amounts owed in respect of any
Receivable, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of Receivables or any
other parties directly or indirectly liable for payment of such Receivables).
This Originator Assignment Certificate is made without recourse but on the terms
and subject to the conditions set forth in the Transaction Documents to which
the undersigned is a party. The undersigned acknowledges and agrees that the
Company and its successors and assigns are accepting this Originator Assignment
Certificate in reliance on the representations, warranties and covenants of the
undersigned contained in the Transaction Documents to which the undersigned is a
party.
THIS ORIGINATOR ASSIGNMENT CERTIFICATE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE PURCHASE AND SALE AGREEMENT AND THE INTERNAL LAWS OF THE
STATE OF NEW YORK.
[signature page follows]

 

Exhibit C-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Originator Assignment
Certificate to be duly executed and delivered by its duly authorized officer
this  _____  day of                     , 200  _____.

            [ORIGINATOR]
      By:           Name:           Title:      

 

Exhibit C-3



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of                     , 20  _____  (this
“Agreement”) is executed by                    , a corporation organized under
the laws of                      (the “Additional Seller”), with its principal
place of business located at                     .
BACKGROUND:
A. Energy Services Funding Corporation (the “Buyer”) and UGI Energy Services,
Inc. (the “Seller”) have entered into that certain Purchase and Sale Agreement,
dated as of November 30, 2001 (as amended through the date hereof, and as it may
be further amended from time to time, the “Purchase and Sale Agreement”).
B. The Additional Seller desires to become a Seller pursuant to Section 4.3 of
the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Seller hereby agrees as follows:
SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).
SECTION 2. Transaction Documents. The Additional Seller hereby agrees that it
shall be bound by all of the terms, conditions and provisions of, and shall be
deemed to be a party to (as if it were an original signatory to), the Purchase
and Sale Agreement and each of the other relevant Transaction Documents. From
and after the later of the date hereof and the date that the Additional Seller
has complied with all of the requirements of Section 4.3 of the Purchase and
Sale Agreement, the Additional Seller shall be a Seller for all purposes of the
Purchase and Sale Agreement and all other Transaction Documents. The Additional
Seller hereby acknowledges that it has received copies of the Purchase and Sale
Agreement and the other Transaction Documents.

 

Exhibit D-1



--------------------------------------------------------------------------------



 



SECTION 3. Representations and Warranties. The Additional Seller hereby makes
all of the representations and warranties set forth in Article V (to the extent
applicable) of the Purchase and Sale Agreement as of the date hereof (unless
such representations or warranties relate to an earlier date, in which as of
such earlier date), as if such representations and warranties were fully set
forth herein. The Additional Seller hereby represents and warrants that the
chief place of business and chief executive office of the Additional Seller, and
the offices where the Additional Seller keeps all of its Records and Related
Security is as follows:
                                        
                                        
                                        
The Additional Seller hereby represents and warrants that it is a [corporation],
[limited liability company] [limited partnership] organized in
                     and its organizational number is
                                        .
SECTION 4. Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. This Agreement is
executed by the Additional Seller for the benefit of the Buyer, and its assigns,
and each of the foregoing parties may rely hereon. This Agreement shall be
binding upon, and shall inure to the benefit of, the Additional Seller and its
successors and permitted assigns.
[Signature Page Follows]

 

Exhibit D-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

            [NAME OF ADDITIONAL SELLER]
      By:           Name:           Title:      

Consented to
ENERGY SERVICES FUNDING CORPORATION

         
By: 
         
 
Name:       
 
Title:       

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

         
By: 
         
 
Name:       
 
Title:       

 

Exhibit D-3